Exhibit 10.16

 

SAR AGREEMENT FOR NON-EMPLOYEE DIRECTORS

UNDER

TEXAS INDUSTRIES, INC. 2003 STOCK APPRECIATION RIGHTS AGREEMENT

 

Pursuant to its 2003 Share Appreciation Rights Plan, TEXAS INDUSTRIES, INC. (the
“Company”), effective this      day of                      , 20     , hereby
grants to                              (“Participant”) a SAR with respect to
                     shares of the Common Capital Stock, $1.00 par value, of the
Company on the terms and conditions hereinafter set forth.

 

ARTICLE I

 

Definitions

 

All defined terms used herein that are not otherwise defined in this Agreement
are as defined in the Texas Industries, Inc. 2003 Stock Appreciation Rights
Plan.

 

ARTICLE II

 

Term of SAR and Exercise

 

(a) The term of this SAR shall commence one (1) year from the Effective Date and
shall terminate, unless sooner terminated by the terms of the Plan or of this
Agreement, at:

 

  (i) the close of the Company’s business on the day preceding the tenth
anniversary of the Effective Date, if the Company is open for business on such
day; or

 

  (ii) the close of the Company’s business on the next preceding day that the
Company is open for business.

 

(b) Subject to the terms of the Plan, this SAR may be exercised, at the times
and in the amounts set forth on Schedule 1, by delivery of written notice of
exercise as provided in Article III hereof, unless this SAR shall cease to be
exercisable at an earlier date pursuant to Article IV hereof.

 

(c) The right to exercise SARs is cumulative so that the Grantee may exercise
during any of the periods stated above those quantities of SARs which the
Grantee was entitled to exercise but did not exercise during any preceding
period.

 

 



--------------------------------------------------------------------------------

ARTICLE III

 

Method of SAR Exercise

 

(a) In order to exercise this SAR, the Grantee must deliver or mail to the Vice
President-Accounting and Information Services of the Company or such person as
may be designated by such officer a written notice indicating: (i) the intent to
exercise this SAR; and (ii) the number of SARs to which such exercise relates.

 

(b) Within thirty (30) days after the Exercise Date, the Company will pay to
Grantee in U.S. Dollars the Net Appreciation value of the exercised SAR, less
any applicable tax withholdings.

 

ARTICLE IV

 

Termination of SAR

 

(a) If the Grantee shall cease, for reason of death, to be a Director of the
Company during the term of the SAR, the Grantee or Successor of the Grantee may
exercise the SAR until the earlier of (i) the expiration of the term of the SAR;
or (ii) a period not to exceed one (1) year following such cessation of service
as a Director of the Company.

 

(b) If the Grantee shall cease, for a reason other than death or Misconduct, to
serve as a director of the Company during the term of the SAR, the Grantee may
exercise the SAR (to the extent that Grantee was entitled to do so at the date
of cessation of service as a director) until the earlier of: (i) the expiration
of the term of the SAR; or (ii) a period not to exceed ninety (90) days
following such cessation of service as a director.

 

(c) In the event of the cessation of service as a director on account of
Misconduct or other acts detrimental to the interests of the Company or a
Subsidiary, this SAR and any and all rights hereunder shall automatically
terminate as of the date of such cessation of service.

 

(c) If the Grantee shall cease for any reason whatsoever to serve as a director
of the Company within one (1) year of the Effective Date of the SAR, the SAR
shall terminate immediately upon cessation of service.

 

(d) In no event shall any SAR or installment granted herein become exercisable
by the Grantee or Successor of the Grantee at any time after the date the
Grantee ceases to serve as a director of the Company, for any reason whatsoever,
unless such SAR or installment hereunder is then exercisable at the date of such
cessation of service.

 

2



--------------------------------------------------------------------------------

(e) Except as otherwise herein provided, exercise of this SAR or any installment
hereunder by the Grantee or the Successor of the Grantee, shall be subject to
all terms and conditions of this Agreement.

 

ARTICLE V

 

Adjustment upon changes in Capitalization

 

The aggregate number of SARs granted to Grantee under this Agreement shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from any stock dividend, stock split or similar
event and may, in the sole discretion of the Board, be similarly adjusted for
any capital adjustment (including a reclassification of shares or
recapitalization or reorganization of the Company) or the distribution to
holders of shares of Common Stock of rights, warrants, assets or evidences of
indebtedness.

 

ARTICLE VI

 

Other Terms

 

(a) Grantee understands nothing in this Agreement or the Plan shall confer on
Grantee any right to continue in the service as a director of the Company or
interfere in any way with the right of the Board of Directors of the Company to
terminate his or her service as a director at any time, with or without cause,
notwithstanding the possibility that the number of SARs exercisable by Grantee
under this Agreement thereby be reduced or eliminated.

 

(b) Subject to Article IV of this Agreement, this SAR shall be non-transferable
and non-assignable except by will and by the law of descent and distribution.
During the Grantee’s lifetime, this SAR may be exercised only by the Grantee.

 

(c) As a condition of the granting of this SAR, the Grantee or Successor of the
Grantee agrees that any dispute or disagreement which may arise hereunder shall
be determined by the Board of Directors or the Committee in its sole discretion
and judgment, and that any such determination and any interpretation by the
Board of Directors or the Committee of the terms of this Agreement shall be
final and binding and conclusive, for all purposes, upon the Company, the
Grantee or the Successor of the Grantee.

 

(d) Any notice given by the Company to the Grantee shall be effective to bind
any person who shall acquire rights hereunder. The Company shall be under no
obligation whatsoever to advise the Grantee of the existence, maturity or
termination of any of the Grantee’s rights hereunder and the Grantee shall be
deemed to have familiarized himself/herself with all

 

3



--------------------------------------------------------------------------------

matters contained herein and in the Plan which may affect any of the Grantee’s
rights and privileges hereunder.

 

(e) This Agreement is subject to the Plan and its terms and provisions
(including any subsequent amendments thereto) which Plan and its terms and
provisions are by this reference hereby incorporated herein. In the event of a
conflict between any term or provision contained herein and a term or a
provisions of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

IN WITNESS WHEREOF, TEXAS INDUSTRIES, INC. has caused this Agreement to be
executed as of the Effective Date, and Grantee has accepted the terms and
provisions thereof.

 

TEXAS INDUSTRIES, INC.

By  

 

--------------------------------------------------------------------------------

    Vice President

 

ACCEPTED:

By

 

 

--------------------------------------------------------------------------------

    Grantee

 

4



--------------------------------------------------------------------------------

SCHEDULE I

 

SAR Grant effective                                              .

                                                                 , Grantee.

 

EXERCISE SCHEDULE

 

The SAR shall become exercisable in accordance with the following schedule:

 

Date on and After Which

SAR is Exercised

--------------------------------------------------------------------------------

  

% of Total Shares Subject to SAR

Which May Be Purchased

--------------------------------------------------------------------------------

Date of Grant of SAR

   October 21, 2003

1st Anniversary of Grant Date

   20%

2nd Anniversary of Grant Date

   40%

3rd Anniversary of Grant Date

   60%

4th Anniversary of Grant Date

   80%

5th Anniversary of Grant Date

   100%

 

The foregoing schedule may be accelerated in the event of a change of control as
provided in Section 5.4 of the Plan.